DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-12 are pending and rejected.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 


Response to Arguments
Non-Statutory Obviousness-type Double Patenting rejection
Applicant's arguments, filed 11/18/2020, with respect to the rejection of claims 1-12 on the ground of nonstatutory double patenting have been fully considered, and are persuasive.  The rejection has been withdrawn.

35 USC 101 rejection
 However, further consideration of Applicant's claims have necessitated a new ground of rejection under 35 USC 101.  The rejection under 35 USC 101 is explained in further detail below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-6 are directed to a method, which is a process. Claims 7-12 are directed to a system, which is a machine.  Therefore, claims 1-12 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of exchanging data in order to facilitate a transaction:
receiving a beacon message from a beacon device, the beacon device being within the vicinity of an establishment; 
generating a first message in response to receiving the beacon message, the first message comprising a user or mobile device identifier; 
transmitting the first message to outside the vicinity of the establishment, wherein the first message is configured to cause the establishment to dispatch an employee to prepare for an arrival of a user and handle a transaction associated with the user or mobile device identifier; 
receiving a second message that is responsive to the first message, the second message comprising information to facilitate a completion of the transaction; and 
presenting the information.
The recited limitations above set forth the process for exchanging data in order to facilitate a transaction. These limitations amount to certain methods of organizing human activity, including sales activities or behaviors).  (see: Applicant’s Specification, para [0004]-[0006]).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a mobile device, a beacon device and a server computer.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-6 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for identifying business leads. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

The analysis above applies to all statutory categories of invention. Regarding independent claim 7 (system), the claim recites substantially similar limitations as set forth in claim 1. As such, claim 7 and its dependent claims 8-12 are rejected for at least similar rationale as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684